Name: Commission Regulation (EEC) No 581/90 of 7 March 1990 amending Regulation (EEC) No 3474/89 fixing the maximum quantity of sunflower oil to be released for consumption in Spain and exported from that Member State in the 1989/90 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 59/30 Official Journal of the European Communities 8 . 3 . 90 COMMISSION REGULATION (EEC) No 581 /90 of 7 March 1990 amending Regulation (EEC) No 3474/89 fixing the maximum quantity of sunflower oil to be released for consumption in Spain and exported from that Member State in the 1989/90 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ('), as last amended by Regulation (EEC) No 387/90 (2), and in particular Article 16 thereof, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3474/89 is amended as follows : 1 . The third indent of Article 1 is replaced by the follo ­ wing : '  the quantity of sunflower seed harvested in Spain, used for the production of oil intended for export or use in products covered by CN codes 1516, 1517 and 2103 90 90 and qualifying for the compensatory aid provided for in Article 14 of Regulation (EEC) No 475/86 shall be 115 000 tonnes.' 2. Article 3 is replaced by the following : 'A rticle 3 For the 1989/90 marketing year, ascertainment export or delivery to an approved establishment has taken place as referred to in Article 13 of Regulation (EEC) No 1183/86 must occur by 31 December 1990 at the latest.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas Commission Regulation (EEC) No 3474/89 (3), fixes in particular the quantity of sunflower seed used for the production of oil intended for export and qualifying for compensatory aid ; Whereas by Regulation (EEC) No 475/86, as amended by Regulation (EEC) No 198/90 (4), eligibility for the compensatory aid was extended to sunflower seed used for the production of oil intended for certain food industries up to a quantity not exceeding the positive balance in the forecast supply balance ¢ Whereas Regulation (EEC) No 3474/89 should be amended accordingly ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 53, 1 . 3 . 1986, p. 47. 0 OJ No L 42, 16 . 2 . 1990, p. 8 . O OJ No L 337, 21 . 11 . 1989, p. 19 . (4) OJ No L 22, 27. 1 . 1990, p. 1 .